IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STEPHEN SMENTKOWSKI, )
)
Plaintiff, )
)
v. ) C.A. No. CPU4—l4—002686
)
GERMAN AGUILERA, )
)
Defendant. )
)
Submitted: May 5, 2015
Decided: June 5, 2015
Irina Luzhatsky, Esquire Anthony Forcina, Esquire
Law Ofﬁce of A. Dale Bowers, PA. Allstate Insurance Co. Staff Counsel
242 N. James Street, Suite 100 220 Continental Drive, Suite 205
Newport, DE 19804 Wilmington, DE 19713—43 l2
Attorneyfor Plaintiff Allorneyfbr Defendant

DECISION AFTER TRIAL

RENNIE, J.

This is a negligence action arising out of a motor vehicle accident. Plaintiff Stephen
Smentkowski (“Plaintiff”) seeks damages totaling $2,278.95, stemming from an automobile
collision with German Aguilera (“Defendant”). Trial took place on May 5, 2015, and at the
conclusion of trial, the Court reserved decision. This is the Court’s decision after trial.

FACTS

Plaintiff and Defendant were the only witnesses to testify at trial. Plaintiff testified that
on March 5, 2014, he was traveling to the Speedy Mart located at the intersection of S. Broom
Street and Maryland Avenue in Wilmington, Delaware. initially, Plaintiff drove on S. Rodney
Street and turned left into the parking lot of what is now Little Casesar’s Pizza, which is between
S. Rodney Street and S. Broom Street.1 Plaintiff eventually exited the parking lot on the S.
Broom Street side. Plaintiff testified that he looked both ways, saw that no cars were
approaching, and drove straight across S. Broom Street so that he could enter the Speedy Mart.
However, once he crossed over the double-yellow line, Plaintiff realized that he could not
immediately enter the Speedy Mart parking lot because other cars were leaving the lot.2 As a
result, Plaintiff was stopped for approximately ten seconds in the middle of the road when
Defendant turned onto S. Broom Street from Maryland Avenue and collided with Plaintiff.

Defendant’s vehicle struck the passenger’s side of Plaintiffs vehicle, damaging the front

3

passenger door, side mirror, and glove box. The parties reported the incident to the police, and

Defendant received a citation for inattentive driving pursuant to 21 Del. C. § 4176(b). Plaintiff

I At the time of the incident, a “mini—mart” occupied that lot. Plaintiff testified that he brieﬂy met with someone at
this mini—mart before venturing to the Speedy Mart.

2 On Plaintiffs Exhibit 1, which is a photograph of an aerial view of the intersection in question, Plaintiff marked
the direction in which he was traveling, and indicated that he had stopped on S. Broom Street after he crossed the
d0uble»yel]ow lines. Plaintiff‘s car was completely blocking the lane of travel for cars turning onto S. Broom Street

from the intersection.
3 See P1. Ex. 2, 3. The total damage to the car amounted to $2,278.95.
2

testiﬁed that when the police ofﬁcer was questioning the parties, Defendant stated that he was
not paying attention when his vehicle hit Plaintiff’s vehicle.

Defendant’s testimony differs from Plaintiff’s testimony. Defendant does not dispute that
he collided with Plaintiff’s vehicle after turning onto S. Broom Street. However, Defendant
testiﬁed that when he ﬁrst saw Plaintiff‘s vehicle, Defendant was turning onto S. Broom Street,

4

traveling in the left turning lane closest to the double yellow line. Defendant testiﬁed that

Plaintiff was driving across S. Broom Street, and had “pulled out, right in front” of Defendant.
Defendant applied his breaks, but only had about three or four seconds to stop, and did not have
time to avoid Plaintiff. Defendant testified that, initially, he did not see Plaintiff because there
were at least two cars stopped and waiting to turn off of S. Broom Street. Defendant stated that
he paid the citation fee for inattentive driving because he was receiving letters indicating that if
he did not pay the fee, he would lose his license. Defendant also testiﬁed that he did not tell the
police ofﬁcer that he was not paying attention when the collision occurred.
DISCUSSION

In order to prevail on a claim for negligence, Plaintiff must establish by a preponderance
of the evidence that Defendant owed Plaintiff a duty of care; that Defendant breached that duty
of care, and; that Defendant’s breach of his duty proximately caused damages to Plaintiff.5
Under Title 21 of the Delaware Code, all motorists must give their full attention to the operation

6

of their vehicle with due regard for traffic conditions, including potential hazards in the

4 On Defendant’s Exhibit 2, which is a photograph of the S. Broom Street and Maryland Avenue intersection,
Defendant marked the direction in which he was traveling.

5 Ancn‘! v. McGrath, 2032 WL 4789688, at *4 (Del. Com. Pl. July 3 I, 2012) (citing New Haverfbrd P ’Ship v. Strool,
77 A.2d 792, 798 (Del. 2001)).

621 Del. C. §4176.

roadway] and maintain a proper lookout.8 A violation of a statute enacted for the safety of

others, which undoubtedly includes motor vehicle statutes, constitutes negligence per 38.9

Moreover, “the payment of {a traffic citation] is the entry of a guilty plea by Defendant” that

0

constitutes evidence of negligence] However, the entry of a guilty plea “does not cement a

ﬁnding of liability” because the fact-finder “still must determine what weight to attach {to} the
guilty plea.”” Therefore, even when a motorist is found to be negligent for violating a motor
vehicie statute, “it remains the duty of the jury to determine if there is proximate cause and if the
complaining party [is] in any way negligent before apportioning liability.”12

At trial, Defendant testiﬁed that he paid the traffic citation for inattentive driving because
he did not know that there were any other remedies available to him. He also indicated that he
thought he would lose his license if he did not pay the citation. Therefore, the Court will give
due weight to Defendant’s guilty plea of inattentive driving. After considering the testimony of
the witnesses and weighing their credibility, the Court ﬁnds that Defendant was negligent per .96
for violating 21 Del. C. § 4176(1)), and will consider whether Defendant’s inattentiveness
proximately caused the accident and Plaintiff’s damages.

When determining liability in negligence actions, Delaware courts “hold individuals

responsible for reasonably foreseeable events,” and apply “the traditional “but for’ deﬁnition of

721Del.C.§4168.

821 Del. C. §4176.

9 “It is settled law that violation of a statute enacted for the safety of others constitutes negligence per se. The motor
vehicle statutes, without doubt, are enacted for the safety of the traveling public.” Wright v. Moore, 931 A.2d 405,

408 (Del. 2007) (citations omitted).
’0 Maltan'f v. Watts, 2001 WL l223193, at *1 (Del. Super. Sept. 21, 2001).

" State Farm Mm. Auto. Ins. Co. v. Jason E. Destaﬁiey, 1998 WL 1557438, at *4 (Del. Com. Pl. Sept. 29, E998)
(citing Knitter v. Puma), 1993 WL E89468 (Del. Super. 1993)).

'2 1d.

proximate cause.”13 Proximate cause “is that direct cause without which an accident would not
have occurred.”14 It is well settled under Delaware law that there may be more than one
proximate cause of a plaintiff’s injury.15

In this action, the testimony of both parties is in conﬂict, and as the trier of fact, the Court
must resolve those conﬂicts “if reasonably possible[,] so as to make one harmonious story.”E6
After analyzing the evidence adduced at trial, the Court ﬁnds that Defendant’s version of the
accident is more credible and supported by the weight of the evidence. Defendant testiﬁed that
when he turned onto S. Broom Street from Maryland Avenue, he was traveling in the lane closest
to the double~yellow line, and that the collision occurred in that same lane of travel. The pictures
of the damage to Plaintiff" 3 car and the estimate of damages, all of which were submitted by
Plaintiff, identify the point of impact as the “right front pillar,” which is the right front passenger
side. The physical evidence aligns with Defendant’s explanation of how the collision occurred. '7
Further, Defendant’s testimony that he did not see Plaintiff dart out in front of him because there
were cars stopped and waiting to turn off of S. Broom Street comports with Plaintiff" s testimony
that he was unable to reverse because there were cars stopped behind him after he had entered

the roadway.

‘3 Hudson v. Old Guard Ins. Co, 3A.3d 246, 250 (Del. 2010) (citations omitted).

M Duphit’y v. Delaware Elec. C0~0p., Inc, 662 A.2d 821, 829 (Del. l995) (quoting Chudnofsky v. Edwards, 208
A.2d 516, 518 (Del. 1965)).

'5 See Saddler v. Namicoke Mem '1 Hosp, 2012 WL 6846550, at *4 (Del. Super. Dec. 24, 2012); Drip/iffy v.
Delaware Elec. (Io-op, Inc, 662 A.2d 821, 829 (Del. 1995); Culver 1). Bennett, 588 A.2d 1094, 1097 (Del. 1991);
McKeon v. Goldsreiri, 164 A.2d 260, 262 (Del. 1960).

‘6 Nat ’1 Grange Mitt. Ins. Co. 12. Nelson F. Davis, Jr, et. 01., 2000 WL 33275030, at *4 (Del. Com. Pl. Feb. 9, 2000).

i7 On direct examination, Defendant testiﬁed that “When I ﬁrst saw him, he was moving.” Moreover, on
Defendant‘s Exhibit 2, Defendant marked the direction in which he was traveling, and placed an “X” to mark where

the collision occurred.

After considering this evidence, the Court ﬁnds that there was more than one proximate
cause of the accident. The ﬁrst proximate cause was Defendant’s inattentive driving. Had
Defendant been attentive while driving, then he could have applied his brakes sooner than he did,
and would have been able to avoid Plaintiff.g8 Thus, Defendant’s inattentiveness was a
proximate cause of the accident. In addition, Plaintist action in darting out across a double
lined roadway, with the view of oncoming trafﬁc blocked by stopped vehicles, constitutes
negligent driving. Plaintiff created an unavoidable, hazardous situation by attempting to pursue
a “shortcut.” Therefore, Plaintiff’s driving was also a proximate cause of the accident. Because
the Couit ﬁnds that there was more than one proximate cause of the accident, it must apportion
liability.

Defendant raised the affirmative defense of comparative negligence in both his Answer

and at trial. Under Delaware’s comparative negligence statute, “a plaintiff cannot recover if he

2:19

acted more negligently than the defendant. “[I]f the plaintiff’s contributory negligence is 51%

or greater, it is an absolute bar to recovery.”20 However, “if the plaintiff's contributory

negligence is 50% or less, the plaintiff is permitted to recover, although the recovery is reduced

proportionately.”21

‘8 Defendant testiﬁed that when he saw Plaintiff, he had approximately three to four seconds to stop. Given the
nature of the accident, three or four seconds would be a sufﬁcient amount of time for Defendant to apply his brakes
and come to a stop, had he been paying careful attention.

’9 Baker 1». E. Coast Properties, Inc, 2011 WL 5622443, at *4 (Del. Super. Nov. 15,2011) (citing 10 De]. C. §
8132)). Speciﬁcally, 10 Del. C. § 8 l32 provides that “in all actions brought to recover damages for negligence
which results in . . . injury to property, the fact that the plaintiff may have been contributorily negligent shall not bar
recovery by the plaintiff where such negligence was not greater than the negligence of the defendant.”

2" Culver, 588 A.2d at 1098.

3‘ Id.

After considering the evidence presented at trial, the Court ﬁnds that Plaintiff was 50%
negligent in causing the collision with Defendant. 'l‘herefore, Plaintiff may only recover 50% of
his total amount of damages, which amounts to $1 ,139.48.

CONCLUSION

For the foregoing reasons, the Court ﬁnds Defendant German Aguilera liable for
$1,139.48 of Plaintiff Stephen Smentkowski’s damages, plus post—judgment interest at the legal
rate. Both parties shall bear their own costs.

IT IS SO ORDERED.